DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments dated 8/3/22 have been entered. 

Applicant’s amendments have necessitated the new grounds of rejection presented below. The primary reference in the rejection cited below is now Barker (US 20210388691 A1). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-12, and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 29 recite “a sphere operable to seal and engage directly with each of the upstream openings”.   As presently phrased it is unclear what the claim limitation is intended to mean. Does it require a single sphere that is simultaneously seals and engages directly with each of the upstream openings? Does it require a single sphere that is merely able to seal and directly engage with any of the upstream openings? Or does the claim intend to require a plurality of spheres each able to seal and engage directly with a respective each of the upstream openings? Because of the numerous, divergent, and reasonable interpretations of the claim, the claim is found to be indefinite. Claims 2-3, 5-6, 8-12, and 30-33 are rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 28 recites “a first sphere operable to seal the first upstream opening when acted upon by pressurized fluid within the fluid delivery conduit; and a second sphere operable to seal the second upstream opening when acted upon by pressurized fluid within the fluid delivery conduit.” However, parent claim 22 already recites “a first sphere operable to seal and engage directly with the first upstream opening when acted upon by pressurized fluid within the fluid delivery conduit; and a second sphere operable to seal and engage directly with the second upstream opening when acted upon by pressurized fluid within the fluid delivery conduit.” Dependent claim 28 thus fails to further limit the parent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-10, 29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 20210388691 A1), in view of Tolman (US 20180135381 A1), further in view of Bellavance (US 20160208575 A1).

Regarding claim 1, Barker teaches a payload deployment tool (Fig 3, tool of Fig 3, with inserts of the embodiment of Fig 5B) for insertion within an inner channel of a casing string of a wellbore, the inner channel of the casing string structured to carry a hydrocarbon (Fig 3, the casing string and its particulars are not understood as being a structural requirement of the claims. In this case the tool of Fig 3 is capable of being inserted into a wellbore with the recited particulars), the payload deployment tool comprising: 
a housing sized to slide within the inner channel of the casing string (Fig 3, housing 304 and 302B capable of sliding within a casing string, which is not positively recited), the housing including 
an outer surface (Fig 3, tool 300 has an outer surface as seen), 
a coupler (Fig 3, coupler 304 couples 302A and 302B), 
a pressure chamber in communication with the coupler (Fig 3, internal bore of 302B between openings 306C and 306D is in direct communication with inner bore of coupler as seen), and 
a plurality of payload chambers in communication with the pressure chamber (Fig 3, payload chambers/apertures 306C and 306D, Para 0036-0037, the apertures may include the particulars of Fig 5B, chemical contained at 518), each of the payload chambers having an upstream opening (Fig 5B, opening blocked by plug 509), 
a downstream opening terminating at the outer surface of the housing (Fig 5B, downstream opening blocked by plug 515), and 
an upstream pressure-rupturable seal covering the upstream opening (Fig 5B, plug 509; Para 0040 the plug may be removed “via mechanical force, heat, pressure and/or chemical erosion, etc.” as discussed with Fig respect to Figs 5A-6B); 
a fluid delivery conduit distinct from and sized to fit within the inner channel of the casing string (Fig 3, conduit 302A), the fluid delivery conduit having a first end configured to couple to the coupler (Fig 3, end of conduit 302A coupled to coupler 304) and a second end configured to couple to a source of pressurized fluid outside of the wellbore (Fig 3,the opposing end is capable of connection to e.g. a surface level pressure source). 
Barker is silent on a sphere operable to seal and engage directly with each of the upstream openings when acted upon by pressurized fluid within the fluid delivery conduit. 
Tolman teaches a sphere operable to seal and engage directly with each of the upstream openings when acted upon by pressurized fluid within the fluid delivery conduit (Fig 16, ball 350 seals with uphole opening(s) 140, Para 0194, “primary sealing portion 350 of sealing device 320 is seated upon sealing device seat 140 and forms at least a partial fluid seal with the sealing device seat 140”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker by having the sphere(s) with the recited particulars as disclosed by Tolman because it would allow for closing off access between the inner bore of the tool and the wellbore once communication is no longer desirable.  
Barker is silent on wherein a pressure rating of a first one of the upstream pressure-rupturable seals is different than a pressure rating of a second one of the upstream pressure-rupturable seals.  
Bellavance teaches wherein a pressure rating of a first one of the upstream pressure-rupturable seals is different than a pressure rating of a second one of the upstream pressure-rupturable seals (Fig 3, Para 0036-0037 “several burst port subs 120 can be arranged with a predetermined distance from each other [.…] Each burst port sub 120 can be designed to be opened by different pressure”. As a modification to Barker, these are the upstream pressure-rupturable seals).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker by having each of the upstream pressure-rupturable seals have a unique pressure rating as disclosed by Bellavance because it would account for variations in depth of the aperture to prevent or limit premature actuation resulting from greater hydrostatic pressure that would be applied to the seals which are deployed further downhole.

Regarding claim 2, Barker further teaches wherein each of the payload chambers further includes a downstream pressure-rupturable seal covering the downstream opening (Fig 5B, plug 515; Para 0040 the plug may be removed “via mechanical force, heat, pressure and/or chemical erosion, etc.” as discussed with Fig respect to Figs 5A-6B). 

Regarding claim 3, Barker further teaches wherein the coupler is threaded (Fig 3, the fitting/coupler 304 is connected to casing joints 302A and 302B. Although it is not specifically describe the use of threads a person of ordinary skill in the art would at once envisage that the generic coupling would encompass a threaded coupling, resulting in the coupler being threaded. See MPEP 2131.02(III), “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)”).  

Regarding claim 6, Barker further teaches wherein each of the payload chambers extends parallel to a longitude of the tool (Fig 5B, the chamber(s) containing 518 are offset from the longitudinal axis of the tool and inherently has a longitudinal dimension which would be parallel to the longitudinal axis of the tool).  

Regarding claim 8, Barker further teaches a fluid passage in communication with the pressure chamber (Fig 3, passage defined by conduit 302B and below aperture 306D, the total system is in hydraulic/pressure communication).  

Regarding claim 9, Barker further teaches wherein the fluid passage extends longitudinally from the pressure chamber to a distal end of the housing (Fig 3, the fluid passage as defined extends longitudinally from the pressure chamber as defined to the end of 302B).  

Regarding claim 10, Barker further teaches a payload positioned within each of the payload chambers (Fig 5B, payload 518).  

Regarding claim 29, Barker teaches a payload deployment tool (Fig 3, tool of Fig 3, with inserts of the embodiment of Fig 5B) for insertion within an inner channel of a casing string of a wellbore (Fig 3, the casing string and its particulars are not understood as being a structural requirement of the claims. In this case the tool of Fig 3 is capable of being inserted into a wellbore with the recited particulars), the payload deployment tool comprising: 
a housing sized to slide within the inner channel of the casing string (Fig 3, housing 304 and 302B capable of sliding within a casing string, which is not positively recited), the housing having a proximal end (Fig 3, end towards 304), a distal end (Fig 3, end towards bottom of 302B) and an outer surface (Fig 3, tool 300 has an outer surface as seen); 
a coupler at the proximal end of the housing (Fig 3, coupler 304 couples 302A and 302B at the proximal end as defined), the coupler configured to couple to a fluid delivery conduit (Fig 3, conduit 302A); 
a pressure chamber (Fig 3, internal bore of 302B between openings 306C and 306D) having a distal end (Fig 3, downhole end towards 306D) and a proximal end (Fig 3, uphole end towards 306C) in communication with the coupler (Fig 3, internal bore of 302B between openings 306C and 306D is in direct communication with inner bore of coupler as seen); 
a plurality of parallel payload chambers (Fig 3, payload chambers/apertures 306C and 306D, Para 0036-0037, the apertures may include the particulars of Fig 5B, chemical contained at 518; Fig 5B, the chamber(s) containing 518 are offset from the longitudinal axis of the tool and inherently has a longitudinal dimension which would be parallel to the longitudinal axis of each other, see also Fig 3, where the apertures/chambers would be offset from the longitudinal axis of the tool), each of the payload chambers having a payload (Fig 5B, payload 518), an upstream opening in communication with the distal end of the pressure chamber (Fig 5B, opening blocked by plug 509, when plug is removed the system is in communication), a downstream opening at the distal end of the housing and terminating at the outer surface (Fig 5B, downstream opening blocked by plug 515, when plug is removed the system is in communication), and an upstream pressure-rupturable seal covering the upstream opening (Fig 5B, plug 509; Para 0040 the plug may be removed “via mechanical force, heat, pressure and/or chemical erosion, etc.” as discussed with Fig respect to Figs 5A-6B); 
a fluid delivery conduit distinct from and sized to fit within the inner channel of the casing string (Fig 3, conduit 302A), the fluid delivery conduit having a first end configured to couple to the coupler  (Fig 3, end of conduit 302A coupled to coupler 304) and a second end configured to couple to a source of pressurized fluid outside of the wellbore (Fig 3,the opposing end is capable of connection to e.g. a surface level pressure source); and 
Barker is silent on a sphere operable to seal and engage directly with each of the upstream openings when acted upon by pressurized fluid within the fluid delivery conduit. 
Tolman teaches a sphere operable to seal and engage directly with each of the upstream openings when acted upon by pressurized fluid within the fluid delivery conduit (Fig 16, ball 350 seals with uphole opening(s) 140, Para 0194, “primary sealing portion 350 of sealing device 320 is seated upon sealing device seat 140 and forms at least a partial fluid seal with the sealing device seat 140”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker by having the sphere(s) with the recited particulars as disclosed by Tolman because it would allow for closing off access between the inner bore of the tool and the wellbore once communication is no longer desirable.  
Barker is silent on wherein a pressure rating of a first one of the upstream pressure-rupturable seals is different than a pressure rating of a second one of the upstream pressure-rupturable seals.  
Bellavance teaches wherein a pressure rating of a first one of the upstream pressure-rupturable seals is different than a pressure rating of a second one of the upstream pressure-rupturable seals (Fig 3, Para 0036-0037 “several burst port subs 120 can be arranged with a predetermined distance from each other [.…] Each burst port sub 120 can be designed to be opened by different pressure”. As a modification to Barker, these are the upstream pressure-rupturable seals).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the upstream pressure-rupturable seals have a unique pressure rating as disclosed by Bellavance because it would account for variations in depth of the aperture to prevent or limit premature actuation resulting from greater hydrostatic pressure that would be applied to the seals which are deployed further downhole.

Regarding claim 31, Barker further teaches wherein each of the payload chambers includes a downstream seal covering the downstream opening (Fig 5B, plug 515; Para 0040 the plug may be removed “via mechanical force, heat, pressure and/or chemical erosion, etc.” as discussed with Fig respect to Figs 5A-6B).  

Regarding claim 32, Barker further teaches a fluid passage having an inlet in communication with the distal end of the pressure chamber and an outlet at the distal end of the housing (Fig 3, passage defined by conduit 302B and below aperture 306D, the total system is in hydraulic/pressure communication, the outlet is at the downhole end).    

Regarding claim 33, Barker further teaches wherein the fluid passage is parallel to the payload chambers (Fig 3, the fluid passage as defined extends longitudinally and is parallel to the longitudinal axis of the payload chambers at the apertures 306C and 306D).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 20210388691 A1), in view of Tolman (US 20180135381 A1), further in view of Bellavance (US 20160208575 A1), further in view of Lende (US 20210372217 A1).

Regarding claim 5, Barker is silent on wherein each of the downstream pressure-rupturable seals has a pressure rating lower than all of the pressure ratings of the upstream pressure-rupturable seals.  
	Lende teaches wherein each of the downstream pressure-rupturable seals has a pressure rating lower than all of the pressure ratings of the upstream pressure-rupturable seals (Fig 2A, Para 0027, “flow control mechanism 100 is a rupture disk disposed to rupture at a second activation pressure P.sub.2 selected to be less than the first activation pressure P.sub.1 of flow control mechanism 96”, in other words, the outer-most/downstream seal has a lower pressure than all of the first upstream seals.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker by having each of the downstream pressure-rupturable seals have a pressure rating lower than all of the pressure ratings of the upstream pressure-rupturable seals as disclosed by Lende because designing the system in the manner recited is known in the art would predictably allow for both of the plugs/seals to be removed; additionally in the event of failure for the plug to be removed, the upstream seal would be more readily able to be removed because of its hydraulic communication with surface systems.  

Claim(s) 11-12 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 20210388691 A1), in view of Tolman (US 20180135381 A1), further in view of Bellavance (US 20160208575 A1), further in view of Albert (US 20210047903 A1). 

Regarding claim 11, while Barker teaches a shape charge 518 (Fig 5B), Barker is silent on wherein each payload includes a unique chemical marker.
	Albert teaches each payload includes a unique chemical marker (Fig 19, shape charge includes tracer material 622; Para 0048, the tracer material “may be different or otherwise distinguishable (i.e., comprising different detectable signatures or characteristics) from each other, thereby permitting identification of the source of formation fluid flowing to the wellsite surface” and include “chemical tracers”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker as presently modified by having the shape charge with chemical markers as disclosed by Albert “to monitor or identify contributions of formation fluids (e.g., hydrocarbons) flowing from different portions (e.g., fracturing stage intervals and/or clusters of perforation tunnels) of the wellbore” (Para 0048 of Albert). 


Regarding claim 12, while Barker teaches a shape charge 518 (Fig 5B), Barker is silent on wherein each payload includes a dissolvable material.  
	Albert teaches wherein each payload includes a dissolvable material (Fig 19, shape charge, Para 0079 at least a portion 314 may be formed from aluminum, copper, lead, and/or tin, which may be dissolvable in certain conditions e.g. acid containing solutions. The examiner acknowledges this broad interpretation, but, notes that the claim does not specify the material and/or conditions in which the material must dissolve).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker as presently modified by using the shape charge as disclosed by Albert because Barker teaches only a generic shape charge while Albert teaches the details required for implementation which is known to work in the art. Additionally the totality of the system of Albert including a tracer may be used “to monitor or identify contributions of formation fluids (e.g., hydrocarbons) flowing from different portions (e.g., fracturing stage intervals and/or clusters of perforation tunnels) of the wellbore” (Para 0048 of Albert).

Regarding claim 30, while Barker teaches a shape charge 518 (Fig 5B), Barker is silent on wherein each of the payloads includes a chemical marker, the chemical marker of a first one of the payloads being different than the chemical marker of a second one of the payloads.  
Albert teaches each of the payloads includes a chemical marker, the chemical marker of a first one of the payloads being different than the chemical marker of a second one of the payloads (Fig 19, shape charge includes tracer material 622; Para 0048, the tracer material “may be different or otherwise distinguishable (i.e., comprising different detectable signatures or characteristics) from each other, thereby permitting identification of the source of formation fluid flowing to the wellsite surface” and include “chemical tracers”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker as presently modified by having the shape charge with chemical markers as disclosed by Albert “to monitor or identify contributions of formation fluids (e.g., hydrocarbons) flowing from different portions (e.g., fracturing stage intervals and/or clusters of perforation tunnels) of the wellbore” (Para 0048 of Albert). 

Claim(s) 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 20210388691 A1), in view of Tolman (US 20180135381 A1)

Regarding claim 13, Barker teaches a payload deployment tool (Fig 3, tool of Fig 3, with inserts of the embodiment of Fig 5B) for insertion within a casing string of a wellbore, the casing string having an inner channel for carrying a hydrocarbon (Fig 3, the casing string and its particulars are not understood as being a structural requirement of the claims. In this case the tool of Fig 3 is capable of being inserted into a wellbore with the recited particulars), comprising: 
a housing  (Fig 3, housing 304 and 302B) having a coupler (Fig 3, coupler 304 couples 302A and 302B) configured to couple to a fluid delivery conduit (Fig 3, conduit 302A); 
a pressure chamber in communication with the coupler (Fig 3, internal bore of 302B between openings 306C and 306D is in direct communication with inner bore of coupler as seen); 
a payload chamber in communication with the pressure chamber (Fig 3, payload chamber/aperture 306C, Para 0036-0037, the apertures may include the particulars of Fig 5B, chemical contained at 518) and having an upstream opening (Fig 5B, opening blocked by plug 509) and a downstream opening  (Fig 5B, downstream opening blocked by plug 515) in communication with the inner channel of the casing string when the housing is inserted within the casing string (Fig 5B, when removed, there would be communication between the housing and outer space which may be an inner channel of another string of casing); 
an upstream pressure-rupturable seal configured to cover the upstream opening of the payload chamber (Fig 5B, plug 509; Para 0040 the plug may be removed “via mechanical force, heat, pressure and/or chemical erosion, etc.” as discussed with Fig respect to Figs 5A-6B).
Barker is silent on a sphere operable to seal and engage directly with the upstream opening of the payload chamber when acted upon by pressurized fluid within the fluid delivery conduit. 
Tolman teaches a sphere operable to seal and engage directly with the upstream opening of the payload chamber when acted upon by pressurized fluid within the fluid delivery conduit (Fig 16, ball 350 seals with uphole opening(s) 140, Para 0194, “primary sealing portion 350 of sealing device 320 is seated upon sealing device seat 140 and forms at least a partial fluid seal with the sealing device seat 140”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker as presently modified by having the sphere with the recited particulars as disclosed by Tolman because it would allow for closing off access between the inner bore of the tool and the wellbore once communication is no longer desirable.  
 
Regarding claim 14, Barker further teaches a downstream pressure-rupturable seal configured to cover the downstream opening of the payload chamber (Fig 5B, plug 515; Para 0040 the plug may be removed “via mechanical force, heat, pressure and/or chemical erosion, etc.” as discussed with Fig respect to Figs 5A-6B).  

Regarding claim 15, Barker further teaches a fluid passage in communication with the pressure chamber (Fig 3, passage defined by conduit 302B and below aperture 306D, the total system is in hydraulic/pressure communication).  

Regarding claim 16, Barker further teaches a payload positioned within the payload chamber (Fig 5B, payload 518).  

Regarding claim 19, Barker further teaches wherein the payload chamber extends parallel to a longitude of the tool (Fig 5B, the chamber containing 518 is offset from the longitudinal axis of the tool and inherently has a longitudinal dimension which would be parallel to the longitudinal axis of the tool).  .  

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 20210388691 A1), in view of Tolman (US 20180135381 A1), further in view of Bellavance (US 20160208575 A1), further in view of Albert (US 20210047903 A1). 

Regarding claim 17, while Barker teaches a shape charge 518 (Fig 5B), Barker is silent on wherein the payload includes a chemical marker.  
	Albert teaches wherein the payload includes a chemical marker (Fig 19, shape charge includes tracer material 622; Para 0048, the tracer material “may be different or otherwise distinguishable (i.e., comprising different detectable signatures or characteristics) from each other, thereby permitting identification of the source of formation fluid flowing to the wellsite surface” and include “chemical tracers”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker as presently modified by having the shape charge with chemical markers as disclosed by Albert “to monitor or identify contributions of formation fluids (e.g., hydrocarbons) flowing from different portions (e.g., fracturing stage intervals and/or clusters of perforation tunnels) of the wellbore” (Para 0048 of Albert). 

Regarding claim 18, while Barker teaches a shape charge 518 (Fig 5B), Barker is silent on wherein the payload includes a dissolvable material.
	Albert teaches wherein the payload includes a dissolvable material (Fig 19, shape charge, Para 0079 at least a portion 314 may be formed from aluminum, copper, lead, and/or tin, which may be dissolvable in certain conditions e.g. acid containing solutions. The examiner acknowledges this broad interpretation, but, notes that the claim does not specify the material and/or conditions in which the material must dissolve).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker as presently modified by using the shape charge as disclosed by Albert because Barker teaches only a generic shape charge while Albert teaches the details required for implementation which is known to work in the art. Additionally the totality of the system of Albert including a tracer may be used “to monitor or identify contributions of formation fluids (e.g., hydrocarbons) flowing from different portions (e.g., fracturing stage intervals and/or clusters of perforation tunnels) of the wellbore” (Para 0048 of Albert).
 
Claim(s) 22-23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 20210388691 A1), in view of Tolman (US 20180135381 A1) , further in view of Albert (US 20210047903 A1). 

Regarding claim 22, Barker teaches a payload deployment tool (Fig 3, tool of Fig 3, with inserts of the embodiment of Fig 5B) for insertion within an inner channel of a casing string of a wellbore, the inner channel of the casing string structured to carry a hydrocarbon (Fig 3, the casing string and its particulars are not understood as being a structural requirement of the claims. In this case the tool of Fig 3 is capable of being inserted into a wellbore with the recited particulars), the payload deployment tool comprising: 
a housing sized to slide within the inner channel of the casing string  (Fig 3, housing 304 and 302B capable of sliding within a casing string, which is not positively recited), the housing including 
an outer surface (Fig 3, tool 300 has an outer surface as seen), 
a coupler (Fig 3, coupler 304 couples 302A and 302B), 
a pressure chamber in communication with the coupler (Fig 3, internal bore of 302B between openings 306C and 306D is in direct communication with inner bore of coupler as seen), 
a first payload chamber (Fig 3, payload chamber/aperture 306C, Para 0036-0037, the aperture may include the particulars of Fig 5B, chemical contained at 518) having a first upstream opening (Fig 5B, opening blocked by plug 509) and a first downstream opening terminating at the outer surface of the housing (Fig 5B, downstream opening blocked by plug 515), the first upstream opening in communication with the pressure chamber (Fig 3, the totality of the system is within pressure communication with one another, particularly after plugs 509 and 515 are removed), 
a second payload chamber  (Fig 3, payload chambers/apertures 306D, Para 0036-0037, the aperture may include the particulars of Fig 5B, chemical contained at 518) having a second upstream opening (Fig 5B, opening blocked by plug 509) and a second downstream opening terminating at the outer surface of the housing  (Fig 5B, downstream opening blocked by plug 515), the second upstream opening in communication with the pressure chamber  (Fig 3, the totality of the system is within pressure communication with one another, particularly after plugs 509 and 515 are removed), 
a first payload within the first payload chamber, the first payload including a first chemical marker (Fig 5B, payload 518), and a second payload within the second payload chamber (Fig 5B, payload 518); 
a fluid delivery conduit distinct from and sized to fit within the inner channel of the casing string  (Fig 3, conduit 302A), the fluid delivery conduit having a first end configured to couple to the coupler (Fig 3, end of conduit 302A coupled to coupler 304) and a second end configured to couple to a source of pressurized fluid outside of the wellbore (Fig 3,the opposing end is capable of connection to e.g. a surface level pressure source). 
Barker is silent on the recited spheres. 
Tolman teaches a first sphere operable to seal and engage directly with the first upstream opening when acted upon by pressurized fluid within the fluid delivery conduit  (Fig 16, ball 350 seals with uphole opening(s) 140, Para 0194, “primary sealing portion 350 of sealing device 320 is seated upon sealing device seat 140 and forms at least a partial fluid seal with the sealing device seat 140”); and 
a second sphere operable to seal and engage directly with the second upstream opening when acted upon by pressurized fluid within the fluid delivery conduit  (Fig 16, ball 350 seals with uphole opening(s) 140, Para 0194, “primary sealing portion 350 of sealing device 320 is seated upon sealing device seat 140 and forms at least a partial fluid seal with the sealing device seat 140”; the examiner notes Para 0200 which indicates the multiple sealing assemblies may be used at a plurality of longitudinally spaced locations which is the second upstream opening as modified). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker by having the sphere(s) with the recited particulars as disclosed by Tolman because it would allow for closing off access between the inner bore of the tool and the wellbore once communication is no longer desirable.  
While Barker teaches a shape charge 518 (Fig 5B), Barker is silent on the second payload having a second chemical marker different than the first chemical marker. 
Albert teaches the second payload having a second chemical marker different than the first chemical marker (Fig 19, shape charge includes tracer material 622; Para 0048, the tracer material “may be different or otherwise distinguishable (i.e., comprising different detectable signatures or characteristics) from each other, thereby permitting identification of the source of formation fluid flowing to the wellsite surface” and include “chemical tracers”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker as presently modified by having the shape charge with chemical markers as disclosed by Albert “to monitor or identify contributions of formation fluids (e.g., hydrocarbons) flowing from different portions (e.g., fracturing stage intervals and/or clusters of perforation tunnels) of the wellbore” (Para 0048 of Albert). 

Regarding claim 23, Barker further teaches a first upstream pressure-rupturable seal covering the first upstream opening and a second upstream pressure- rupturable seal covering the second upstream opening (Fig 5B, plug 509; Para 0040 the plug may be removed “via mechanical force, heat, pressure and/or chemical erosion, etc.” as discussed with Fig respect to Figs 5A-6B; note the plurality of openings in Fig 3).  

Regarding claim 26, Barker further teaches wherein the second payload chamber is parallel to the first payload chamber (Fig 5B, the chamber(s) containing 518 are offset from the longitudinal axis of the tool and inherently has a longitudinal dimension which would be parallel to the longitudinal axis of each other, see also Fig 3, where the apertures/chambers would be offset from the longitudinal axis of the tool).  

Regarding claim 27, Barker further teaches a fluid passage in communication with the pressure chamber (Fig 3, passage defined by conduit 302B and below aperture 306D, the total system is in hydraulic/pressure communication).    

Regarding claim 28, Barker further teaches a first sphere operable to seal the first upstream opening when acted upon by pressurized fluid within the fluid delivery conduit (Fig 16 of Tolman, ball 350 seals with uphole opening(s) 140, Para 0194, “primary sealing portion 350 of sealing device 320 is seated upon sealing device seat 140 and forms at least a partial fluid seal with the sealing device seat 140”); and a second sphere operable to seal the second upstream opening when acted upon by pressurized fluid within the fluid delivery conduit (Fig 16 of Tolman, ball 350 seals with uphole opening(s) 140, Para 0194, “primary sealing portion 350 of sealing device 320 is seated upon sealing device seat 140 and forms at least a partial fluid seal with the sealing device seat 140”; the examiner notes Para 0200 which indicates the multiple sealing assemblies may be used at a plurality of longitudinally spaced locations which is the second upstream opening as modified).  

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 20210388691 A1), in view of Tolman (US 20180135381 A1) , further in view of Albert (US 20210047903 A1), further in view of Bellavance (US 20160208575 A1). 

Regarding claim 24, Barker is silent on wherein the first upstream pressure- rupturable seal has a first pressure rating and the second upstream pressure- rupturable seal has a second pressure rating different than the first pressure rating.  
Bellavance teaches wherein the first upstream pressure- rupturable seal has a first pressure rating and the second upstream pressure- rupturable seal has a second pressure rating different than the first pressure rating (Fig 3, Para 0036-0037 “several burst port subs 120 can be arranged with a predetermined distance from each other [.…] Each burst port sub 120 can be designed to be opened by different pressure”. As a modification to Barker, these are the upstream pressure-rupturable seals).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Barker as presently modified by having each of the upstream pressure-rupturable seals have a unique pressure rating as disclosed by Bellavance because it would account for variations in depth of the aperture to prevent or limit premature actuation resulting from greater hydrostatic pressure that would be applied to the seals which are deployed further downhole.

Regarding claim 25, Barker further teaches a first downstream seal covering the first downstream opening and a second downstream seal covering the second downstream opening (Fig 5B, plug 515; Para 0040 the plug may be removed “via mechanical force, heat, pressure and/or chemical erosion, etc.” as discussed with Fig respect to Figs 5A-6B).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676